MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                 Apr 30 2019, 10:19 am
court except for the purpose of establishing                                     CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
Clifford J. Elswick                                       Curtis T. Hill, Jr.
Pendleton Correctional Facility                           Attorney General
Pendleton, Indiana
                                                          George P. Sherman
                                                          Supervising Deputy Attorney General
                                                          Indianapolis, Indiana


                                              IN THE
       COURT OF APPEALS OF INDIANA

Clifford J. Elswick,                                      April 30, 2019
Appellant-Petitioner,                                     Court of Appeals Case No.
                                                          18A-CR-1988
        v.                                                Appeal from the Elkhart Superior
                                                          Court
State of Indiana,                                         The Honorable Teresa L. Cataldo,
Appellee-Respondent                                       Judge
                                                          Trial Court Cause No.
                                                          20D03-8911-CF-117



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1988 | April 30, 2019                     Page 1 of 10
                                             Case Summary
[1]   Clifford J. Elswick, pro se, appeals the denial of his motion for relief from

      judgment and his motion to correct error. Finding no error, we affirm.


                                  Facts and Procedural History
[2]   The facts as summarized by this Court in Elswick’s 1999 appeal are as follows:


                [In 1989, while] jailed awaiting trial for the murder of Thurman
                Pulluiam and the attempted murder of David Kyle, Elswick
                attempted to arrange the murder of witness-victim Kyle. In
                separate jury trials before Judge [Gene R.] Duffin, Elswick was
                first convicted on the murder and attempted murder charges, for
                which he was sentenced to consecutive terms of forty and thirty
                years. He was then convicted of conspiracy to murder Kyle, for
                which he was sentenced to fifty years to be served consecutively
                to the sentences for murder and attempted murder.


      Elswick v. State, 706 N.E.2d 592, 593 (Ind. Ct. App. 1999) (“Elswick 2”), trans.

      denied.


[3]   A lengthy procedural history ensued. In 1991, Elswick filed a direct appeal,

      arguing that his fifty-year sentence was manifestly unreasonable and that the

      trial court had relied upon improper aggravating factors. Another panel of this

      Court affirmed his sentence. Elswick v. State, No. 20A03-9101-CR-26 (Ind. Ct.

      App. Oct. 30, 1991). While the direct appeal was pending, Elswick, pro se,

      filed a motion to correct erroneous sentence, which the trial court did not

      immediately rule on because of the pending appeal, but which it ultimately




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1988 | April 30, 2019   Page 2 of 10
      denied. In 1993, Elswick filed another pro se motion to correct erroneous

      sentence, which the trial court denied as moot.


[4]   In June 1997, Elswick, by counsel, filed his third motion to correct erroneous

      sentence, asserting that the trial court lacked the statutory authority under

      Indiana Code Section 35-50-1-2 to order his sentence for conspiracy to commit

      murder to run consecutively to his sentence for his prior convictions for murder

      and attempted murder. Elswick 2, 706 N.E.2d at 593. Following a hearing, in

      March 1998, the trial court denied his motion (“1998 Order”). Appellant’s

      App. Vol. 2 at 56-61. Elswick, by counsel, appealed. Another panel of this

      Court affirmed, holding that because the two causes involved interconnected

      offenses and the same judge had tried both cases, the trial court had the

      authority pursuant to Section 35-50-1-2(a) to order Elswick’s sentence to run

      consecutively to his sentence for his prior convictions. Elswick 2, 706 N.E.2d at

      596 (citing Buell v. State, 668 N.E.2d 251, 252 (Ind. 1996) (holding that trial

      court has discretionary power to order consecutive sentences for closely related

      offenses tried in the same court even where sentences are not imposed

      contemporaneously), and Hutchinson v. State, 477 N.E.2d 850, 857 (Ind. 1985)

      (holding that subsection (a) gives trial court discretion to order consecutive

      sentences when evidence of the facts of each offense is before trial court)). Our

      supreme court denied Elswick’s petition to transfer.


[5]   In May 2012, Elswick, by counsel, filed his fourth motion to correct erroneous

      sentence, “once again challenging the legality of his consecutive sentences.”

      Elswick v. State, No. 20A05-1311-CR-553, 2014 WL 2809996, at *2 (Ind. Ct.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1988 | April 30, 2019   Page 3 of 10
      App. June 19, 2014) (“Elswick 3”), trans. denied. Following a hearing, in

      October 2013, the trial court denied the motion (“2013 Order”). Appellant’s

      App. Vol. 2 at 62-67. Elswick appealed pro se. Another panel of this Court

      affirmed, concluding that the propriety of Elswick’s consecutive sentences had

      been fully litigated in Elswick 2 and that both res judicata and the law of the case

      doctrine barred him from relitigating his consecutive sentencing claim. Elswick

      3, 2014 WL 2809996, at *2-*3. Our supreme court once again denied transfer.


[6]   In April 2018, Elswick, pro se, filed a motion for relief from judgment pursuant

      to Indiana Trial Rule 60(B)(6), contending that the 1998 Order and the 2013

      Order are void. The trial court denied the motion, finding in relevant part that

      Elswick 2 and Elswick 3 had affirmed the challenged Orders and that “once again

      [Elswick] is seeking relief from his sentence on grounds of impropriety.

      [Elswick] has exhausted the direct appeal process on this issue to the fullest

      possible extent. The court considers [Elswick’s] most recent filing as an attempt

      to circumvent those rulings.” Appellant’s App. Vol. 2 at 41. In addition, the

      trial court cautioned Elswick that “there is no right to engage in abusive and

      repetitive litigation” and issued the following instruction:


              The court hereby instructs [Elswick] that he may not file any
              further repetitive motion concerning modification or vacation of
              his sentence on the basis that the trial court erred in imposing




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1988 | April 30, 2019   Page 4 of 10
               sentence on constitutional[1] or statutory grounds. In other
               words, no further motions or petitions in which [Elswick] raises
               the issues of the validity of his conviction or sentence will be
               accepted for filing as these issues have been determined closed as
               a matter of res judicata. [Elswick] is, however, permitted to file
               motions to modify his sentence, but only within the confines of
               Ind. Code § 35-38-1-17.


      Id. at 41-42. Elswick then filed a motion to correct error, which was deemed

      denied pursuant to Indiana Trial Rule 53.3(A). This appeal ensued.


                                       Discussion and Decision
[7]   Initially, we note that Elswick has opted to proceed pro se. Pro se litigants

      without legal training are held to the same standard as trained counsel. Pannell

      v. State, 36 N.E.3d 477, 485 (Ind. Ct. App. 2015). Thus, pro se litigants are

      required to follow the established rules of procedure and must be prepared to

      accept the consequences of their failure to do so. Evans v. State, 809 N.E.2d
338, 344 (Ind. Ct. App. 2004), trans. denied. “We will not become a party’s

      advocate, nor will we address arguments that are inappropriate, improperly

      expressed, or too poorly developed to be understood.” Barrett v. State, 837
N.E.2d 1022, 1030 (Ind. Ct. App. 2005), trans. denied (2006).




      1
        In his 2012 motion to correct erroneous sentence, Elswick had raised constitutional claims, arguing that his
      consecutive sentence constituted double jeopardy and cruel and unusual punishment, which the trial court
      rejected in the 2013 Order. Appellant’s App. Vol. 2 at 66.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1988 | April 30, 2019                   Page 5 of 10
[8]   Under Indiana Trial Rule 60(B)(6), the trial court may relieve a party from a

      judgment if “the judgment is void.” Koonce v. Finney, 68 N.E.3d 1086, 1090

      (Ind. Ct. App. 2017), trans. denied. A motion requesting relief under this section

      of the rule “shall be filed within a reasonable time.” Ind. Trial Rule 60(B); see

      also Stidham v. Whelchel, 698 N.E.2d 1152, 1156 (Ind. 1998) (“[T]he reasonable

      time limitation under Rule 60(B)(6) means no time limit.”). “Our standard of

      review regarding a motion for relief from judgment pursuant to Rule 60(B)(6)

      “‘requires no discretion on the part of the trial court because either the

      judgment is void or it is valid’ and, thus, our review is de novo.” Koonce, 68
N.E.3d at 1090 (quoting Rice v. Comm’r, Ind. Dep’t of Envtl. Mgmt., 782 N.E.2d
1000, 1003 (Ind. Ct. App. 2003)). “To prevail under Rule 60(B)(6), the party

      must demonstrate the prior judgment was void, and not merely voidable.”2 Id.

      “A judgment is void when the trial court lacked either personal or subject

      matter jurisdiction in the cause.” Gourley v. L.Y., 657 N.E.2d 448, 449 (Ind. Ct.

      App. 1995), trans. denied (1996).




      2
          Our supreme court has explained,
              A void judgment is one that, from its inception, is a complete nullity and without legal effect[.]
              By contrast, a voidable judgment is not a nullity, and is capable of confirmation or ratification.
              Until superseded, reversed, or vacated it is binding, enforceable, and has all the ordinary
              attributes and consequences of a valid judgment.
      In re Guardianship of A.J.A., 991 N.E.2d 110, 114 (Ind. 2013) (quoting Stidham, 698 N.E.2d at 1154).



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1988 | April 30, 2019                       Page 6 of 10
[9]    Here, Elswick asserts that the 1998 and 2013 Orders are void because the trial

       court exceeded the authority granted to it under Indiana Code Section 35-38-1-

       15 to correct an erroneous sentence. Since 1983, Section 35-38-1-15 has stated,


               If the convicted person is erroneously sentenced, the mistake
               does not render the sentence void. The sentence shall be
               corrected after written notice is given to the convicted person.
               The convicted person and his counsel must be present when the
               corrected sentence is ordered. A motion to correct sentence must
               be in writing and supported by a memorandum of law
               specifically pointing out the defect in the original sentence.


[10]   Specifically, Elswick contends that Section 35-38-1-15 is limited to claims of

       error apparent on the face of the sentencing judgment, but the trial court in this

       case exceeded its jurisdiction by considering facts and matters beyond the face

       of the judgment. In the 1998 and 2013 Orders, the trial court rejected Elswick’s

       argument that his consecutive sentence was unauthorized by Indiana Code

       Section 35-50-1-2. At the time of Elswick’s offense, that statute provided,


               (a) Except as provided in subsection (b) of this section, the court
               shall determine whether terms of imprisonment shall be served
               concurrently or consecutively.


               (b) If, after being arrested for one (1) crime, a person commits
               another crime:


                    (1) before the date the person is discharged from probation,
                    parole, or a term of imprisonment imposed for the first crime;
                    or


                    (2) while a person is released:
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1988 | April 30, 2019   Page 7 of 10
                          (A) upon the person’s own recognizance; or


                          (B) on bond;


               the terms of imprisonment for the crimes shall be served
               consecutively, regardless of the order in which the crimes are
               tried and sentences imposed.


       Ind. Code § 35-50-1-2 (1987).


[11]   In both orders, the trial court concluded that Elswick’s crime did not meet the

       requirements of subsection (b), and therefore mandatory consecutive sentencing

       was not required. However, upon consideration of the facts of Elswick’s

       offense and the application of subsection (a) based on relevant Indiana case

       law,3 the trial court concluded that it had the authority to order a consecutive

       sentence. Elswick maintains that the portion of the 1998 Order applying

       subsection (a) is void because the trial court considered matters beyond the face

       of the sentencing order, whereas the portion of the 1998 Order applying

       subsection (b) is valid, and therefore his consecutive sentence is erroneous. He

       contends that the 2013 Order is void in its entirety because it not only considers

       facts and matters beyond the face of the sentencing judgment but also is based

       on the void portion of the 1998 Order.




       3
         Among other cases, the trial court relied on Buell, 668 N.E.2d 251, and Hutchinson, 477 N.E.2d 850, as did
       this Court in Elswick 2. Appellant’s App. Vol. 2 at 58-61, 64-66.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1988 | April 30, 2019                   Page 8 of 10
[12]   Elswick’s argument is flawed in many respects, but we need not explore them

       all. The trial court had subject matter jurisdiction to rule on a motion to correct

       erroneous sentence,4 as well as personal jurisdiction over Elswick. See Koonce,
68 N.E.3d at 1086 (“To act in a given case, a trial court must possess both

       subject matter jurisdiction and personal jurisdiction.”) (citation omitted). “The

       fact that a trial court may have erred along the course of adjudicating a dispute

       does not mean it lacked jurisdiction.” K.S. v. State, 849 N.E.2d 538, 541 (Ind.

       2006). The error alleged by Elswick is not jurisdictional. Accordingly, even if

       the trial court had committed the alleged error, and we do not think that it did,5

       such error would not render the orders void. As such, Elswick is not entitled to

       relief under Trial Rule 60(B)(6).


[13]   Furthermore, it is abundantly clear that Elswick’s argument is really just

       another attempt to challenge the trial court’s authority to order his consecutive

       sentence under Section 35-50-1-2(a). It may be a new vehicle to challenge the

       application of Section 35-50-1-2(a), but it is nevertheless an attempt to avoid




       4
         “The question of subject matter jurisdiction entails a determination of whether a court has jurisdiction over
       the general class of actions to which a particular case belongs.” Troxel v. Troxel, 737 N.E.2d 745, 749 (Ind.
       2000).
       5
         Before Robinson v. State, 805 N.E.2d 783 (Ind. 2004), our supreme court had not strictly applied the facially
       erroneous standard to motions to correct erroneous sentence. Id. at 786-87 (discussing Jones v. State, 544
N.E.2d 492, 496-97 (Ind. 1989) (reviewing erroneous sentence claim alleging that trial court considered
       invalid aggravating factors); Reffett v. State, 571 N.E.2d 1227, 1229 (Ind. 1991) (reviewing erroneous sentence
       claim that sentence violated terms of plea agreement); Mitchell v. State, 726 N.E.2d 1228, 1243-45 (Ind. 2000)
       (reviewing erroneous sentence claim based on double jeopardy violation, which required court to consider
       charges, jury instructions, and State’s closing argument); see also Gaddie v. State, 566 N.E.2d 535, 537 (Ind.
       1991) (reviewing erroneous sentence claim that trial court failed to identify mitigating factors and balance
       aggravating and mitigating circumstances).



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1988 | April 30, 2019                     Page 9 of 10
       application of that section. Our doctrines of res judicata and law of the case, as

       discussed in Elswick 3, apply equally here, and we need not reiterate what was

       so clearly explained in our earlier decision. 2014 WL 2809996, at *2.


[14]   Elswick also contends that the trial court erred in determining that he was an

       abusive litigant and restricting his ability to bring future litigation. “There is no

       right to engage in abusive litigation, and the state has a legitimate interest in the

       preservation of valuable judicial and administrative resources.” Zavodnik v.

       Harper, 17 N.E.3d 259, 264 (Ind. 2014). “The courts of this state, after due

       consideration of an abusive litigant’s entire history, may fashion and impose

       reasonable conditions and restrictions, guided by those in the statutes, rules,

       and [case law], on the litigant’s ability to commence or continue actions in this

       state that are tailored to the litigant’s particular abusive practices.” Id. at 266.

       Here, the record shows that Elswick has filed a direct appeal challenging his

       sentence and four motions to correct erroneous sentence. Therefore, it was

       appropriate for the trial court to direct him not to file any additional motions

       raising issues that have been determined closed as a matter of res judicata;

       namely, issues challenging the legality of consecutive sentences.


[15]   Based on the foregoing, we affirm the trial court’s denial of Elswick’s Trial Rule

       60(B)(6) motion.


[16]   Affirmed.


       Bradford, J., and Tavitas, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1988 | April 30, 2019   Page 10 of 10